                                             Case 4:19-cv-03757-HSG Document 17 Filed 08/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MAYITO GUZMAN,                                     Case No. 19-cv-03757-HSG
                                   8                      Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                               DENYING IN PART REQUEST FOR
                                   9               v.                                          EXTENSION OF TIME TO FILE
                                                                                               SECOND AMENDED COMPLAINT
                                  10        D. DORSEY, et al.,
                                                                                               Re: Dkt. No. 16
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at California State Prison – Solano, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983 regarding events at San Quentin State Prison (“SQSP”), where he

                                  15   was previously housed. On July 2, 2020, the Court found that the amended complaint stated

                                  16   cognizable equal protection and conspiracy claims against defendants Dorsey and Boerum. The

                                  17   Court dismissed the due process claims with prejudice, and dismissed with prejudice defendants

                                  18   John Doe CSR, Martin, Samara, Nguyen, Davis, Bloomfield, Hemenway, and Voong. The Court
                                  19   dismissed with leave to amend the equal protection claim and conspiracy claim against defendants

                                  20   Allison and Tebrock. The Court granted plaintiff twenty-eight days to file a second amended

                                  21   complaint, if he so wished, and ordered service upon defendants Dorsey and Boerum. Dkt. No.

                                  22   13. Plaintiff has requested a 90 day extension of time to file his second amended complaint,

                                  23   stating that prison movement is severely restricted due to COVID-19. Dkt. No. 16. This motion is

                                  24   GRANTED IN PART AND DENIED IN PART. According to the attachments to the request,

                                  25   access to the law library, while restricted to paging, is still available. Dkt. No. 16 at 2. The Court

                                  26   grants plaintiff a sixty-day extension of time to file a second amended complaint. Within sixty
                                  27   (60) days of the date of this order, plaintiff shall file a second amended complaint if he so wishes.

                                  28   //
                                          Case 4:19-cv-03757-HSG Document 17 Filed 08/03/20 Page 2 of 2




                                   1         This order terminates Dkt. No. 16.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 8/3/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
